*482
ORDER

PER CURIAM.
Husband Matthew Ndonwi appeals the Circuit Court of the City of St Louis’s judgment and decree of dissolution of marriage to wife Maze Ndonwi. Wife filed motions in this Court to dismiss this appeal for non-compliance with Missouri Supreme Court Rule 84.04 and for damages for Husband’s frivolous filing under Missouri Supreme Court Rule 84.19. Husband filed, inter alia, a motion for this Court “to take judicial notice.” We deny all outstanding motions. We affirm the trial court’s judgment.
No error of law appears. An extended opinion would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 84.16(b).